I agree that the notation of Kershaw's race and gender on the sentencing worksheet was not reversible error for the reasons that we stated in Howard. However, because I believe that the trial court properly found this to be the worst form of the offense, I respectfully dissent.
As acknowledged by the lead opinion in this case, the concept of the "worst" form of the offense is somewhat amorphous. The difficulty in applying the standard, though, should not prevent this court from according deference to the trial court's decision with respect to its sentencing findings. As with other matters, the trial court is in the best position to evaluate the evidence adduced before it, including the severity of the crime and the relative egregiousness of the defendant's actions.
In the case at bar, the evidence indicates that Kershaw had threatened to shoot Anderson a considerable amount of time before the shooting actually occurred, and that she had pursued Anderson for some distance before committing the homicide. Thus, Kershaw's own actions demonstrate that the shooting was *Page 252 
premeditated and not an act of self-defense or uncontrollable passion, as Kershaw would have us believe. The evidence further indicates that Kershaw was fully aware that she had the recourse to call the police to handle the situation in a peaceable manner, and that she chose instead to exact her own form of street justice. Based upon these factors alone, the trial court was completely justified in finding that the worst form of involuntary manslaughter had occurred. Therefore, I would affirm the judgment of the trial court in all respects, and I accordingly dissent from the decision to vacate the sentence.